                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

DIANA LYNN GRAY,

            Plaintiff,

v.                                       Case No:       2:17-cv-529-FtM-29PRL

COMMISSIONER       OF         SOCIAL
SECURITY,

            Defendant.


                                OPINION AND ORDER

       This matter is before the Court on consideration of a Report

and   Recommendation      (Doc.        #27),    filed    on   February   1,   2019,

recommending that the Decision of the Commissioner be affirmed.

Plaintiff filed an Objection to the Report and Recommendation (Doc.

#28) on February 15, 2019.               The Commissioner filed a Response

(Doc. #29) on February 27, 2019.               For the reasons set forth below,

the objections are overruled, the Report and Recommendation is

accepted and adopted, and the Decision of the Commissioner is

affirmed.

                                           I.

      At   step   one    of    the     sequential       evaluation   process,   the

Administrative Law Judge (ALJ) found that plaintiff has not engaged

in substantial gainful activity since the June 14, 2013 alleged

onset of disability date.              At step two, plaintiff was found to
have severe impairments including hepatitis C, chronic obstructive

pulmonary disease (COPD), cirrhosis of the liver, a history of

alcohol dependence, depression, and anxiety.             At step three, the

ALJ   determined   that   plaintiff   did   not   have   an   impairment   or

combination of impairments that meet or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.

      The ALJ found that plaintiff had the residual functional

capacity to perform a less-than-full range of light work.           The ALJ

found:

           The claimant could lift/carry twenty pounds
           occasionally and ten pounds frequently; sit
           six of eight hours, two hours at a time; and
           stand/walk six of eight hours a day, two hours
           at a time. She could occasionally reach
           overhead and she could frequently (not
           continuously/repetitively) reach in other
           directions and frequently push/pull. The
           claimant   could    frequently   operate  foot
           controls.     She     should     never   climb
           ladders/scaffolds nor work at unprotected
           heights;   she    could    occasionally  climb
           ramp/stairs, kneel, crouch, and crawl. She
           could frequently balance and stoop. She could
           occasionally tolerate exposure to moving
           mechanical parts, to operate a motor vehicle,
           to work in humidity/wetness, to work in dust,
           odors, fumes and pulmonary irritants, to work
           in extreme cold/heat; and to work with
           vibrations. She could tolerate loud (heavy
           traffic) noise (Ex. 30F). Secondary to mental
           impairments, the claimant could understand,
           remember, and carry out instructions for
           unskilled and some semi-skilled work. She
           could sustain attention and concentration for
           at least two-hour segments in an eight-hour




                                  - 2 -
             day. The claimant could interact appropriately
             with others. She could adapt to usual work
             situations and changes for unskilled and semi-
             skilled work setting. She should avoid fast
             paced or high production goal work.

(Doc. #14-2, Tr. 25.)

        At step 4, the ALJ found plaintiff was capable of performing

her past relevant work as a customer service representative, sewer,

office helper and order filler.              The ALJ nonetheless continued

with the evaluation process, and found alternatively at Step 5,

based upon the testimony of a vocational expert, that plaintiff

could    perform    other   jobs      existing   in   the   national     economy,

including file clerk, mailer, route delivery clerk, and general

clerk.      The    ALJ   found   that    plaintiff    had   not   been   under   a

disability from the alleged onset date to the date of the Decision.

                                          II.

     In the district court, plaintiff raises five issues:                     (1)

whether    the     ALJ   erred   in     considering   the    opinions    of   two

consultative examiners; (2) whether the ALJ erred in setting

functional limitations due to plaintiff’s mental impairments in

terms of skill or Specific Vocational Preparation (SVP) levels

rather than General Educational Development (GED) levels; (3)

whether the ALJ improperly classified plaintiff’s past work as

eight separate jobs rather than two composite jobs; (4) whether

the ALJ erred in finding plaintiff could perform other work in the




                                        - 3 -
national economy given that the jobs identified were semi-skilled;

and (5) whether the ALJ erred by failing to include the limitation

to a supportive non-confrontational environment in the residual

functional capacity determination.

     As to each issue, the magistrate judge found that the ALJ’s

decision was supported by substantial evidence and there were no

legal errors.      Plaintiff objects to all such findings.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation. 28 U.S.C. §

636(b)(1).   A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations     to     which   objection   is    made.”     28    U.S.C.   §

636(b)(1).

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.   Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).       Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)(citing

Crawford,    363    F.3d     at    1158-59).        Even   if   the   evidence




                                     - 4 -
preponderates against the Commissioner’s findings, the Court must

affirm    if    the     decision     reached     is    supported    by    substantial

evidence.        Crawford,     363    F.3d     at     1158-59   (citing     Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                     The Court does

not decide facts anew, make credibility judgments, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004)).            The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                      Ingram v.

Comm’r    of    Soc.    Sec.   Admin.,    496       F.3d   1253,   1260   (11th     Cir.

2007)(citing Martin, 894 F.2d at 1529).

     After      an     independent    review,       the    Court   agrees    with    the

findings and recommendations in the Report and Recommendation, and

therefore adopts each.          Plaintiff’s objections are overruled.

     Accordingly, it is now

     ORDERED:

     1.        The Report and Recommendation (Doc. #27) is accepted and

adopted by the Court.

     2.        Plaintiff's Objection (Doc. #28) is OVERRULED.

     3.        The Decision of the Commissioner of Social Security is

affirmed.




                                         - 5 -
     4.   The Clerk of the Court shall enter judgment accordingly

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this    14th    day

of March, 2019.




Copies:
Hon. Philip R. Lammens
U.S. Magistrate Judge

Counsel of Record




                              - 6 -
